Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 6 recites the limitation “a non-ideal tracer.” The term “non-ideal” is a relative term which renders the claim indefinite. The term "non-ideal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the metric and features by which a tracer would be considered ideal or non-ideal. For purposes of examination, the term “non-ideal” will be considered as if removed. (However, the Applicant should note that this amendment might necessitate a 112(d) rejection for being non-limiting.)
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 17 recites the limitation “flowed through a same container of drill cuttings” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim since there has been no mention prior to this point of the presence of a container. For purposes of examination, claim 17 will be understood to be written as, “flowed through a container of drill cuttings.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petty et al. (US 2010/0032156) in view of Rule et al. (US 2018/0080314- cited by Applicant). 	With respect to independent claim 9, Petty discloses a method for allocating flow to each of multiple zones of a first wellbore (Abstract, [0029]-[0032], and Figs. 1A and 2), the method comprising: 	injecting a reference tracer and a first set of tracers into a first reference zone from the first wellbore (Abstract, [0020], [0021], and [0027] and Figs. 1A and 2);KSR at 1396 Furthermore, performing a process multiple times would have been obvious for a person having ordinary skill in the art since it would increase the efficiency and effectiveness of the process as well as achieve the goals of the process to a larger area. 	With respect to depending claim 13, the combination of Petty and Rule teaches in which the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to independent claim 18, Petty discloses a method, comprising:	injecting a first one of multiple chemical tracers into a reference zone of a first wellbore (Abstract, [0020], [0021], and [0027] and Figs. 1A and 2); and 	injecting the first chemical tracer into additional producing zones of the first wellbore (Abstract, [0020], [0021], and [0027] and Figs. 1A and 2).  	Regarding claim 18, Petty discloses a method comprising injecting multiple tracers and combinations of tracers into a first wellbore and measuring the amount of produced tracers to KSR at 1396 Furthermore, performing a process multiple times would have been obvious for a person having ordinary skill in the art since it would increase the efficiency and effectiveness of the process as well as achieve the goals of the process to a larger area. 	With respect to depending claim 19, the combination of Petty and Rule teaches in which the additional producing zones of the first and second wellbores are proximal zones (Petty- Abstract, [0020], [0021], and [0027] and Figs. 1A and 2; Rule- [0002], [0022], [0057], and Fig. 1).
Claims 1-8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petty et al. (US 2010/0032156- cited above) in view of Hewitt et al. (US 2013/0087329). 	With respect to independent claim 1, Petty discloses a method for measuring and testing a first chemical tracer response in a first zone of a subterranean well (Abstract, [0029]-[0032], and Figs. 1A and 2), the method comprising:KSR at 1396. Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when measuring tracer concentrations and determining flow contributions a normalization factor should be considered in order to adjust measured values (e.g. tracer concentrations) to a common scale.
With respect to depending claims 2 and 3, Petty discloses in which formation fluids from the first and second zones are produced by the same subterranean well (Abstract, [0028]-[0032] and Figs. 1A and 2). With regard to the remaining types of wells, the Office considers this as an obvious variant to those disclosed by the reference (i.e., the same subterranean well or an adjacent well), and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such a well for production. 	With respect to depending claim 4, Petty discloses in which the second zone is in a same field as the first zone (Abstract, [0028]-[0032] and Figs. 1A and 2). 	With respect to depending claim 5, Petty discloses in which the second zone is in a same earth formation as the first zone (Abstract, [0028]-[0032] and Figs. 1A and 2).
 	With respect to depending claim 6, Petty discloses in which at least one of the first and second tracers is a tracer (Abstract, [0028]-[0032] and Figs. 1A and 2). 	With respect to depending claims 7 and 8, the combination of Petty and Hewitt teaches in which the mathematical correction produces the response of the chemical tracers in the zones by normalization, wherein determining flow allocation between at least the first and second zones is by normalization of the chemical tracers (Abstract, [0022], [0024], [0029], and Figs. 1-3). However, the references are silent regarding which tracer is the reference by which the other tracer is normalized (e.g. “first chemical tracer in the first zone normalized to the reference second chemical tracer”). Inasmuch as the combination teaches normalizing the chemical tracers in the zones, the act of using one tracer or the KSR at 1397
	With respect to independent claim 16, Petty discloses a method, comprising: 	injecting chemical tracers into zones and mathematically comparing the tracers’ concentrations to a reference model (Abstract, [0020], [0021], and [0027] and Figs. 1A and 2); and 	then allocating flow to a zone corresponding to the chemical tracer (Abstract, [0029]-[0032], and Figs. 1A and 2). 	Regarding claim 16, Petty discloses a method comprising injecting chemical tracers into corresponding zones, determining the flow contribution of each, and mathematically comparing the tracers’ concentrations to a reference model to determine the flow contributions (Abstract, [0029]-[0032], and Figs. 1A and 2). However, Petty fails to expressly disclose wherein the analysis for determining the flow contribution comprises “normalizing a concentration of a chemical tracer to reference tracer,” as instantly claimed. Hewitt teaches a method comprising injecting chemical tracers into corresponding zones, determining the flow contribution of each, and mathematically comparing the tracers’ concentrations to a reference model to determine the flow contributions, wherein the mathematical analysis comprises “each tracer may be compared using a normalization process to determine the relative contribution of each” (Abstract, [0022], [0024], [0029], and Figs. 1-3). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the “normalization process” taught by Hewitt when determining the flow contributions calculations disclosed by Petty since it amounts to nothing more than the obvious KSR at 1396. Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when measuring tracer concentrations and determining flow contributions a normalization factor should be considered in order to adjust measured values (e.g. tracer concentrations) to a common scale. 	With respect to depending claim 17, the combination of Petty and Hewitt teaches in which the chemical tracer concentration is normalized based on measuring the reference tracer and chemical tracer concentrations as produced from a same reference zone (Petty- Abstract, [0029]-[0032], and Figs. 1A and 2; Hewitt- Abstract, [0022], [0024], [0029], and Figs. 1-3).
Claims 10-12, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Petty et al. (US 2010/0032156- cited above) in view of Rule et al. (US 2018/0080314- cited above), and further in view of Hewitt et al. (US 2013/0087329- cited above). 	With respect to depending claim 10, Petty discloses a method comprising injecting chemical tracers into corresponding zones, determining the flow contribution of each, and mathematically comparing the tracers’ concentrations to a reference model to determine the flow contributions (Abstract, [0029]-[0032], and Figs. 1A and 2). However, Petty fails to expressly disclose wherein the analysis for determining the flow contribution comprises a “normalization coefficient,” as instantly claimed. Hewitt teaches a method comprising injecting chemical tracers into corresponding zones, determining the flow contribution of each, and mathematically comparing the tracers’ concentrations to KSR at 1396. Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when measuring tracer concentrations and determining flow contributions a normalization factor should be considered in order to adjust measured values (e.g. tracer concentrations) to a common scale.
 	Further regarding claim 10, more specifically regarding which tracer is the reference by which the other tracer is normalized (e.g. “the reference tracer produced from the first and second reference zones”), inasmuch as Hewitt teaches normalizing the chemical tracers in the zones, the act of using one tracer or the other as the reference for normalizing amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary KSR at 1397 	With respect to depending claim 11, which is dependent upon claim 10, the combination of Petty and Hewitt teaches in which the normalization coefficient is determined by linear regression with a zero y-intercept ([0024] and Figs. 1-3). 	With respect to depending claim 12, which is dependent upon claim 10, the combination of Petty and Hewitt teaches in which the measured reference tracer concentrations are compared to the normalized concentrations of the first and second sets of tracers, in order to determine allocation of flow from each of the first and second reference zones and the zones into which the first and second sets of tracers were injected from the first and second wellbores (Abstract, [0022], [0024], [0029], and Figs. 1-3).
 	With respect to depending claims 20 and 21, Petty discloses a method comprising injecting chemical tracers into corresponding zones, determining the flow contribution of each, and mathematically comparing the tracers’ concentrations to a reference model to determine the flow contributions (Abstract, [0029]-[0032], and Figs. 1A and 2). However, Petty fails to expressly disclose wherein the analysis for determining the flow contribution comprises a “normalization coefficient,” as instantly claimed. Hewitt teaches a method comprising injecting chemical tracers into corresponding zones, determining the flow contribution of each, and mathematically comparing the tracers’ concentrations to a reference model to determine the flow contributions, wherein the mathematical analysis comprises “each tracer may be compared using a normalization process to determine the relative contribution of each” (Abstract, [0022], [0024], [0029], and Figs. 1-3). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the “normalization process” taught by Hewitt when determining the flow contributions calculations disclosed by Petty since it amounts to nothing more than the obvious incorporation and application of a known mathematical procedure when calculating flow contributions KSR at 1396. Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when measuring tracer concentrations and determining flow contributions a normalization factor should be considered in order to adjust measured values (e.g. tracer concentrations) to a common scale.
 	Further regarding claims 20 and 21, more specifically regarding which tracer is the reference by which the other tracer is normalized (e.g. “the second and third tracers relative to the first tracer from the first wellbore”), inasmuch as Hewitt teaches normalizing the chemical tracers in the zones, the act of using one tracer or the other as the reference for normalizing amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Parrish (US 4,055,399) teaches a method of injection concentrations of tracers into a formation, wherein the ratios of tracers injected indicates breakthrough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


/AVI T SKAIST/Examiner, Art Unit 3674